DETAILED ACTION

This non-final office action is in response to claims 1-15 filed February 6, 2020 for examination. Claims *** are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 02/10/2020 and 04/30/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 02/06/2020 have been accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0187724 A1 to Lee at al. hereinafter “Lee” in view of CN 109891423 A to Le Saint et al. hereinafter “Le Saint”.
Regarding claim 1, Lee disclosed a method for encrypting a data frame of a low-power communication protocol (Para. 0050 & 0107. Encrypted/Secured data exchange between terminals through wireless communication such as short-range wireless communication.), comprising:
providing an input data frame, the input date frame includes a random number, a unique identifier, and a payload data (Fig. 7, Para. 0096, 0099, 0105, and 0108. Data frame includes unique pairnet ID, a nonce of a frame, and payload); 
encrypting the payload data (Para. 0108, 0113. Encrypting/encrypted payload data);
generating a Message Integrity Code (MIC) (Para 0119, 0121, & 0122. Generating/generated integrity code), and generating an output frame based on the generated rotating identifier, the generated MIC, and the encrypted payload data (Fig. 7, 8, 11. Para. 0103, 0107, 0112, 0113. Data frame based on integrity code, encrypted payload data, and secure session ID. See the secondary art for the teaching of rotating identifier).
Lee did not teach generating a rotating identifier by encrypting the unique identifier and generating an output frame based on the generated rotating identifier, the generated MIC, and the encrypted payload data. However, the analogous art Le Saint taught generating a rotating identifier by encrypting the unique identifier and generating an output frame based on the generated rotating identifier, the generated MIC, and the encrypted payload data (Fig. 10 and corresponding paragraph (highlighted). Generated message based on encrypted payload, message 
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Lee by including the idea of generating a rotating identifier by encrypting the unique identifier and generating an output frame based on the generated rotating identifier, the generated MIC, and the encrypted payload data as taught by Le Saint in order to protect data against possible attempts malicious intermediary party intercepting data (Le Saint, Section: Specific Implementation methods).
Claim 15 recites similar limitations to claim 1, mutatis mutandis, the subject matter of claim 15, which is therefore, also considered to be taught by Lee-Le Saint combination as above. Claim 15 recites similar limitation to claim 1 except it is directed to wireless device comprising: a processor; and a memory, the memory containing instructions that, when executed by the microcontroller. Lee teaches a wireless device (Para. 0050), a processor (Para. 0053, 0056. Processor); and a memory (Para. 0053, 0058. memory),
Regarding claim 6, Lee further disclosed the method of claim 1, wherein the low-power communication protocol is a BLE protocol (Para. 0050, Short-range wireless communication. BLE is one of the short-range wireless communication protocol).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Le Saint as applied to claim 1 above, and further in view of US 8,516,132 B2 to Selgas et al. hereinafter “Selgas”.
Regarding claim 2, Lee disclosed the method of claim 1, wherein the input data frame further includes a vendor header (Para. 0091. Frame header) and a group identifier.
Selgas disclosed the input data frame further includes a vendor header and a group identifier (Selgas, Col. 11, lines 35-43. The pinger message includes header information and group ID.)
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Lee & Le Saint by including the idea of the input data frame further includes a vendor header and a group identifier as taught by Le Selgas that provides secure and unsecure periodic bidirectional communication between the user 110 and the access service 106 (Selgas, col. 11, lines 45-49).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Le Saint as applied to claim 1 above, and further in view of US 2018/0183274 A1 to Auten et al. hereinafter “Auten”.
Regarding claim 7. Lee disclosed the method of claim 1, wherein the method is performed by a wireless device, wherein the wireless device is at least a battery-free IoT tag. Lee disclosed short-range wireless communication device but did not specifically recite the word battery-free IOT tag. However the analogous art Auten disclosed the wireless device is at least a battery-free IoT tag (Auten. Fig. 1-3, Para. 0030, 033. Energy Harvesting System)
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Lee & Le Saint by including the idea of the wireless device is at least a battery-free IoT tag as taught by Auten in order to incorporate a device utilizing an energy harvesting system that may operate without a battery (Auten, Para. 0030).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0187724 A1 to Lee at al. hereinafter “Lee” in view of CN 109891423 A to Le Saint et al. hereinafter “Le Saint” and in further view of  US 2018/0183274 A1 to Auten et al. hereinafter “Auten”.
Regarding claim 8, Lee disclosed a battery-free IoT device for encrypting a data frame of a low-power communication protocol, comprising: a microcontroller (Para. 0053, 0056. Processor); and a memory (Para. 0053, 0058. memory), the memory containing instructions that, when executed by the microcontroller, configures the IoT device to: provide an input data frame, the input data frame including a random number, a unique identifier, and a payload data (Fig. 7, Para. 0096, 0099, 0105, and 0108. Data frame includes unique pairnet ID, a nonce of a frame, and payload); encrypt the payload data (Para. 0108, 0113. Encrypting/encrypted payload data); generate a Message Integrity Code (MIC) (Para 0119, 0121, & 0122. Generating/generated integrity code), and generate an output frame based on the generated rotating identifier, the generated MIC, and the encrypted payload data (Fig. 7, 8, 11. Para. 0103, 0107, 0112, 0113. Data frame based on integrity code, encrypted payload data, and secure session ID. See the secondary art for the teaching of rotating identifier).
Lee did not teach generating a rotating identifier by encrypting the unique identifier and generate an output frame based on the generated rotating identifier, the generated MIC, and the encrypted payload data. However, the analogous art Le Saint taught generating a rotating identifier by encrypting the unique identifier and generates an output frame based on the generated rotating identifier, the generated MIC, and the encrypted payload data (Fig. 10 and corresponding paragraph (highlighted). Generated message based on encrypted payload, message authentication code, encrypted authorization target identifier (rotating identifier is defined as encrypted identifier in claim)).

Lee disclosed short-range wireless communication device but did not specifically recite the word battery-free IOT device. However the analogous art Auten disclosed a battery-free IoT device (Auten. Fig. 1-3, Para. 0030, 033. Energy Harvesting System)
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Lee & Le Saint by including the idea of the wireless device is at least a battery-free IoT tag as taught by Auten in order to incorporate a device utilizing an energy harvesting system that may operate without a battery (Auten, Para. 0030).
Regarding claim 13, Lee further disclosed the battery-free IoT device of claim 8, wherein the low-power communication protocol is a BLE protocol (Para. 0050, Short-range wireless communication. BLE is one of the short-range wireless communication protocol).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Le Saint and Auten as applied to claim 8 above, and further in view of US 8,516,132 B2 to Selgas et al. hereinafter “Selgas”.
Regarding claim 9, Lee in view of Le Saint and Auten disclosed the battery-free IoT device of claim 8, wherein the input data frame further includes a vendor header (Para. 0091. Frame header) and a group identifier.
Selgas disclosed the input data frame further includes a vendor header and a group identifier (Selgas, Col. 11, lines 35-43. The pinger message includes header information and group ID.)
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Lee, Le Saint, and Auten by including the idea of the input data frame further includes a vendor header and a group identifier as taught by Le Selgas that provides secure and unsecure periodic bidirectional communication between the user 110 and the access service 106 (Selgas, col. 11, lines 45-49).

Allowable Subject Matter
Claim 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-5, 11-12, and 14 depends on claims 3 and 10 and are also allowable based on their dependency.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts on the record taken alone or in combination teaches the following limitations: 
Claim 3. The method of claim 1, further comprising: generating an integrity key based on the random number and a data encryption key, wherein the payload data is encrypted based on the generated integrity key and the payload data.
Claim 10. The battery-free IoT device of claim 8, wherein the IoT device is further configured to: generate an integrity key based on the random number and a data encryption key; wherein the payload data is encrypted based on the generated integrity key and the payload data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0330213 A1 (Vijayasankar et al.): A method for verifying frames in a power line communication (PLC) network, comprising: receiving a frame at a PLC network hardware node, the frame comprising a frame segment identifier, an encrypted payload segment, and a message integrity code; creating a local segment identifier for each frame using the message integrity code and an authentication key shared with an originating PLC hardware node; extracting the encrypted payload segment for further processing, if the local segment identifier matches the frame segment identifier; and rejecting the frame, if the local segment identifier does not matches the frame segment identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438